     Case 2:15-cv-00109-JVS-AGR Document 146 Filed 06/29/20 Page 1 of 2 Page ID #:962



       Nicolette Glazer Esq., SBN209713
 1
       Law Offices of Larry R Glazer
 2     Watt Plaza
       1875 Century Park East #700
 3
       Century City, CA 90067
 4     Telephone: 310-407-5353
 5
       Facsimile: 310-407-5354
       Email:nicolette@glazerandglazer.com
 6

 7
       Pro Bono Attorneys for Plaintiff

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11     LAFONZO R. TURNER                             )   CASE NO: CV 15-109-JVS (AGRx)
                                                     )
12                           PLAINTIFF,              )   HONORABLE JUDGE JAMES V.
                                                     )   SELNA
13           vs.                                     )
                                                     )   ORDER In Re: STIPULATION TO
14                                                   )   CONTINUE TRIAL RELATED
       MATTHEW CATES et al;                          )   DEADLINES AND DATES
15                                                   )
                                                     )
16                           DEFENDANTS.             )
                                                     )
17                                                   )
                                                     )
18                                                   )
                                                     )
19                                                   )
20
       The parties having filed a Joint Stipulation to extend dates and deadlines in this
21

22     action, and good cause appearing, IT IS HEREBY ORDERED that the dates and

23     deadlines in this action be continued as follows:
24

25        1. Jury Trial from September 15, 2020 to December 15, 2020.
26     File Findings of Fact and Conclusions of Law by December 8, 2020
27
          2. Final PreTrial Conference from Sept 1, 2020 at 11:00 a.m. to November 30,
28
             2020. [note date change]
                                                         -1-
                   Proposed Order In Re: Stipulation to Continue Trial Related Deadlines and Dates
     Case 2:15-cv-00109-JVS-AGR Document 146 Filed 06/29/20 Page 2 of 2 Page ID #:963



       File PreTrial Documents not later than November 25, 2020
 1

 2     File motions in limine not later than November 2, 2020 [note date change]
 3        3. Discovery Cut-off from June 29, 2020 to 29 September 2020
 4
          4. Expert Discovery Cut-off from Aug 25, 2020 to November 25, 2020
 5
       Initial disclosure of Experts not later than November 1, 2020
 6

 7     Rebuttal disclosure of Experts not later than November 15, 2020
 8        5. Law and Motion Cut-off October 26, 2020.
 9
       Motions to be filed and served not later than September 28, 2020
10

11     Dated: June 29, 2020
12

13
                                         ____________________
14
                                         United States District Judge
15                                       James V Selna
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -2-
                Proposed Order In Re: Stipulation to Continue Trial Related Deadlines and Dates
